        Case 2:13-cv-01099-APG-VCF Document 132 Filed 08/07/20 Page 1 of 1



 1                           UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3 RICHARD WALKER,                                     Case No.: 2:13-cv-01099-APG-EJY

 4         Plaintiff                                Order Granting Unopposed Motion for
                                                           Enlargement of Time
 5 v.
                                                                 [ECF No. 131]
 6 DWIGHT NEVEN, et al.,

 7         Defendant

 8        I ORDER that the respondents’ unopposed motion for enlargement of time to file answer

 9 to amended petition for writ of habeas corpus (ECF No. 131) is GRANTED.

10        DATED this 7th day of August, 2020.

11

12
                                                    ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
